El Juez Asociado Seño» Wolf,
emitió la opinión del tribunal.
j Este era originalmente un procedimiento ejecutivo sumario en que el acreedor logró que se hiciera un requeri-miento a Félix Eamiú y su esposa, por figurar el referido Félix Eamiú en el registro de la propiedad como dueño de la finca hipotecada. Empero, el acreedor sabía que la pro-piedad había sido enajenada a José Eoche Morales, aunque la venta no estaba inscrita. En vez de requerir a este úl-timo, al igual que lo había hecho con Eamiú, el acreedor alegó en la demanda el hecho de la enajenación y solicitó que se notificara de dicha demanda al aludido José Eoche Morales, así como a un segundo acreedor hipotecario. El márshal correspondiente notificó al ameritado José Eoche Morales con copia de la demanda, de conformidad con la orden de la corte. Se celebró la subasta pública. Le fué adjudicada-la finca al acreedor, the Federal Land Bank of Baltimore. El márshal otorgó escritura de dicha propiedad a favor del Federal Land Bank.
Se denegó la inscripción de la escritura; substancialmente por no haberse hecho el requerimiento en forma provisto por el artículo 170 del Eeglamento de la Ley Hipotecaria.
Llegamos a la conclusión de que bajo el dicho artículo 170, las únicas personas con derecho al requerimiento son aquéllas que tienen sus títulos inscritos. En lo que a las demás respecta, una simple notificación de los procedimien-tos es bastante. El registrador arguye que como el acree-dor tenía conocimiento de la venta, el comprador tenía de-recho a ser requerido; que el comprador no podía ser con-siderado como un tercero, y otros argumentos que huelga reproducir. Es cierto que el acreedor que tenía conoci-miento de la venta no podía perfeccionar su título sin dar algún aviso al comprador, pero las únicas personas con de-recho a un requerimiento en forma son las que tienen sus fincas inscritas. Ojeda v. El Registrador de Guayama, 39 *286D.P.R. 239. En lo que atañe a cualquier persona, los re-quisitos de notificación y de oportunidad de ser oída son cumplidos (suficientemente con la entrega de copia de la de-manda. Nada hay en el caso de Arroyo v. Zavala, 40 D.P.R. 269, en sentido contrario.

Debe revocarse la nota recurrida y devolverse los do-cumentos para ulteriores procedimientos no incompatibles con esta opinión.